DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to the amendment filed on September 24, 2021.  Claims 1-9, 11-14, and 26-28 are pending and are rejected for reasons of record.  Claims 1 and 11-12 are amended.  Claims 15-25and 29 are withdrawn.  Claim 10 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 13-14, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375).
Regarding claims 1 and 26, Lee et al. teaches a system (Figures 1-2) for cooling components comprising:
An enclosure /case (instant claim 1; 100, paragraphs 23-24; Figures 1-2);

A racks disposed within the enclosure (instant claim 1; Figures 1-2);
Where the rack composes:
A stacked arrangement of heat dissipating components (instant claim 1; 210, paragraph 24; Figures 1-2);
An air plenum (500) covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component, in the rack (instant claims 1 and 26; paragraph 28; Figures 1-2);
An air mover (Figure 1-2) configured to pull air from outside of the rack and for air into the air plenum to pressurize the air plenum (instant claims 1 and 26; paragraphs 23 and 28-29; Figures 1-2);
The stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum (500) around the heat dissipating components to outside of the rack in front of the components (instant claims 1 and 26; paragraphs 25-27 and 30; Figures 1-2);

Wherein a cool air duct (300) is attached to the cool air port (110) within the enclosure and extends from the cool air port toward an enclosure floor (paragraphs 23-25 and 28-30; Figures 1-2), the cool air duct having an outlet disposed above the floor of the enclosure and on a front opening side of the rack, (paragraph 25; Figures 1-2),
But fails to teach the specified locations of the cool air port and the air mover.
While Lee et al. fails to teach the specified locations of the cool air port and the air mover, one of ordinary skill in the art would understand that orienting the air mover and cool air port in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the cooling system and batteries of Lee et al would function properly (the same) when orienting the air mover and cool air port, in various positions because shifting the position/orientation of the air mover and cool air port with respect to the heat dissipating components and enclosure would not have modified the operation of tine system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse. 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Applicant has not provided evidence of criticality or unexpected results with respect to their location.

Regarding claims 2 and 27, Lee et al. teaches that the stacked arrangement of heat dissipating components includes a component configured to facilitate the flow of air by incorporating- a flow path (220) through the component (instant claims 2 and 27; paragraphs 25-27 and 30; Figures 1-2).

Regarding claims 3 and 28, Lee et al. readies that an opening at the rear portion of the heat dissipating component is disposed on a first side of the component and channels within the component are configured to direct the air flow path through the component from the first side of the component to a second side of the component, and from the rear portion of the component to the front portion of the component (instant claims 3 and 28; paragraphs 22-23; Figures 1-2). The following illustration (modified Figure 2 ofL.ee et al is provided for clarification):

    PNG
    media_image1.png
    601
    1057
    media_image1.png
    Greyscale


Regarding claim 4, Lee et al. teaches that the stacked arrangement of heat dissipating components is configured to facilitate the flow of air by incorporating an air flow path (220) between adjacent pairs of components (paragraphs 25-27 and 30; Figures 1-2). Regarding claim 6, Lee et al. teaches that the air mover is the only active component included in the rack to facilitate the flow of air (Figures 1 -2).

Regarding claim 7, Lee et al. teaches that the stacked arrangement of components comprises a plurality of battery components (paragraphs 22-25; Figures 1- 2).

Regarding claim 8, Lee et al. teaches the stacked arrangement of components includes a battery management module component / controller (600, paragraph 37; Figures 1-2).

Regarding claim 11, Lee et al. teaches that the outlet is disposed toward the floor of the enclosure (paragraph 25; Figures 1-2), but tails to teach the specified distance percentage of the outlet to the floor.
The Examiner notes that one of ordinary skill in the art would understand that locating the outlet in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA1975)) and that the cooling system and batteries of Lee et al. would function properly (the same) when the outlet is disposed at various heights above the floor because shifting the position/orientation of the outlet relative to the floor would not have modified the operation of the system barring evidence of criticality and unexpected results. It has been held that mere rearrangement of parts has no patentable significance sf the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 IJSPQ 70 (CCPA 1950)).

.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Ovshinsky et al. (US 6,330,925).

Regarding claim 5, Lee et al. teaches a cooling system in vehicle (paragraphs 2 and 5) comprising an air mover (Figure 1-2) configured to pull air from outside of the rack (paragraphs 23 and 28-29; Figures 1-2), but tails to teach the air mover can be a variable-speed fan.
Ovshinsky et al. teaches a cooling system for cooling battery components m a vehicle, where the cooling system utilizes variable speed fans / blowers where the fans are turned off and on and the fan. speed is controlled in order to provide efficient cooling during charging, driving, and idle stands (col. 16, lines 40-57 and col. 1, lines 31-37),
It would have been obvious to one of ordinary skill in the art at the time of the filing to add the concept of utilizing a variable speed tan(s) / blower(s) of Ovshinsky .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim. 1 above, and further in view of Kimoto (US 2004/0183504).
Regarding claim 9, Lee et al. teaches that the cooling system is adjacent the heat dissipating components (paragraphs 25-27 and 30; Figures 1-2), but fails to teach the concept of the cooling system being attached on top of and outside of the enclosure.
Kimoto teaches the concept of an air cooling system, comprising a fan (11) disposed in a duct (19) joined on an upper portion of a case / enclosure (12) housing a battery pack (5) comprising batteries (2) (paragraphs 28, 30, 32; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having an air cooling- system disposed in a duct joined on an upper portion of a case / enclosure housing batteries of Kimoto to the cooling system and batteries of Lee et al. because Kimoto teaches tills is a known and effective way to combine a cooling system and an enclosure housing batteries and one would have a reasonable expectation of success in doing so.
.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2015/0140375), as applied to claim 1 above, and further in view of Hashimoto et al. (US 2014/0011059).
Regarding claim 12, Lee et al teaches a cool air duct (300, paragraphs 23 and 25; Figures 1 -2) adjacent batteries (Figures 1-2), but fails to teach that the cool air duct is fabricated from a flexible material.
Hashimoto et al. teaches the concept of a cooling system for batteries utilizing a cool air duct/cooling pipe made of a flexible material / material that can be deformed for an improved tight contact with the batteries, thus exerting a higher thermal conductivity (paragraph 55).
It would Have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a cooling system for batteries utilizing a cool air duct / cooling pipe made of a flexible material / .


Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim 1-9, 11-14, and 26-28, filed on September 24, 20201, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of amending claim 10 into claim 1.

Applicant’s arguments with respect to claims 1-9, 11-14, and 26-28, filed on September 24, 2021, have been considered but are not persuasive.

On pages 8-9 of the Applicant’s Response, Applicants argue that an “air mover” is not labeled by Lee and not described by Lee and fails to provide any disclosure as to what causes the air to flow and that the air flow could be caused by external forces rather than an air mover component within the battery pack.

In response to Applicants argument that an “air mover” is not labeled by Lee and not described by Lee and fails to provide any disclosure as to what causes the air to flow and that the air flow could be caused by external forces rather than an air mover component within the battery pack, the Examiner notes that Lee clearly teaches a structure configured to pull air from 

On pages 9-10 of the Applicant’s Response, Applicants argue that Lee does not disclose an air cooling unit that produces cooled air from incoming warm air and further argue that circulation flow path 500, cooling channels 220, inhalation duct 300, and exhaust duct 400 do not read on an air plenum covering a rear opening of the rack and are not pressurized.  

The Examiner respectfully disagrees with the Applicants argument that Lee does not disclose an air cooling unit that produces cooled air from incoming warm air and further argue that circulation flow path 500, cooling channels 220, inhalation duct 300, and exhaust duct 400 do not read on an air plenum covering a rear opening of the rack and are not pressurized, because:
Lee teaches that air flows into inhalation port 110 then flows through cooling channel 220 formed between the plurality of battery cells 210, then flows into exhaust port 120 which connects to exhaust duct 400, and then flows through 500 into 300 and flows into 120 again mixing with additional air from inhalation port 110 thereby recirculating a portion of air through the system (paragraphs 28-30).  Therefore Lee 
Lee teaches an air plenum (500) covering a rear opening of the rack, thereby forming an air channel along a rear portion of each component, in the rack, where the stacked arrangement of heat dissipating components configured to direct a flow of air from the pressurized air plenum (500) around the heat dissipating components to outside of the rack in front of the components.  Instant claims do not require the air plenum to have a specific pressure, just that it be “pressurized”.  The structure taught by Lee reads on the instant claims.


On pages 9-10 of the Applicant’s Response, Applicants argue that paragraph 25 of Lee teaches that duct 300 may be short and may not bent which may reduce flow resistance of cooling air.  It is unclear exactly what Applicant intends to argue.  The Examiner notes that:
The instant claims do not require the air plenum to have a specific pressure, just that it be “pressurized”.  The structure taught by Lee reads on the instant claims; and
Lee utilizes optional language (may / may not) in the cited paragraph 25.  It has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123) and that “a known or obvious composition does not become 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Monday-Tuesday 8am-2pm and alternating Thursday-Friday 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724